Citation Nr: 1036231	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  00-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a claimed head injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1959 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for a head injury.  In 
February 2000, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in July 2000.

The Board notes that the Veteran did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the Veteran that the present issue is on 
appeal, and it took no steps to close the appeal, the requirement 
that there be a timely Substantive Appeal is deemed waived.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).

In August 2003, the Veteran presented sworn testimony during a 
video conference hearing in Cleveland, Ohio, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the Veteran's claims file.

In July 2004 and May 2006, the Board remanded the Veteran's claim 
of entitlement to service connection for a claimed head injury to 
the Appeals Management Center (AMC).  In a December 2006 
decision, the Board denied the matter on appeal.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
issued an order granting a June 2008 joint motion to remand (JMR) 
the appeal to the Board.  The appeal was returned to the Board 
for action consistent with the June 2008 JMR and Court order.

Following the June 2008 JMR and Court Order, the Board remanded 
the case to the Huntington, West Virginia RO via the AMC in 
February 2009 for further evidentiary development, including 
attempting to obtain any reports or statements from the Fort Knox 
Military Police regarding the Veteran's alleged late May or early 
June 1959 in-service assault.  The Board is obligated by law to 
ensure that the RO/AMC complies with its directives; where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Huntington RO attempted 
to obtain relevant Military Police records in March 2009.  A 
March 2009 response from the U.S. Army Crime Records Center 
indicated that the requested records were outside of the 40 year 
retention period for Army crime records.  In April 2009, the RO 
sent the Veteran a letter informing him of the Army Crime Records 
Center response and requesting that he submit any records in his 
possession.  The Veteran indicated that he did not have any 
additional evidence.  Following these attempts, the RO made a 
formal finding that any late May or early June 1959 reports or 
records from the Military Police at Fort Knox were unavailable.  
See Formal Finding Memorandum, April 2009.  Accordingly, all 
remand instructions issued by the Board have been complied with 
and this matter is once again before the Board.

The Veteran has indicated several times over the course of his 
appeal that his alleged in-service assault resulted in back and 
knee injuries, as well as the claimed head injury.  Although the 
Board previously referred these issues to the Agency of Original 
Jurisdiction (AOJ) in July 2004, May 2006, and December 2006, it 
does not appear that the AOJ has adjudicated either of these 
issues.  Thus, as the issues of entitlement to service connection 
for a knee disability and a back disability have been raised by 
the record, but have not been adjudicated by the AOJ, the Board 
does not have jurisdiction over them and they are once again 
REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's reports of an in-service head injury and 
continuous headaches and black outs since service are not 
credible.

2.  The evidence does not establish that the Veteran suffered an 
in-service head injury.

3.  There is no medical evidence showing a causal link between 
the Veteran's claimed current disability, including headaches and 
black outs, and any in-service disease or injury.


CONCLUSION OF LAW

Residuals of a head injury, including headaches and black outs, 
were not incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Merits of the Claim

The Veteran claims that he experienced a head injury while on 
active military duty and that he currently suffers from residuals 
of that injury.  Specifically, he contends that he was physically 
assaulted while in basic training and that has resulted in severe 
headaches and periodic loss of consciousness.  He, therefore, 
believes that service connection is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In February 2003, the Veteran was informed that his service 
records could not be located and were likely destroyed by the 
1973 fire at the National Personnel Records Center (NPRC).  See 
Supplemental Statement of the Case, February 2003.  In a case 
such as this where the Veteran's service records are incomplete, 
the Board's obligation to explain its findings and conclusions, 
and to carefully consider the benefit-of-the-doubt doctrine, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board notes, however, that O'Hare does not create a presumption 
that the missing treatment records would, if they still existed, 
necessarily support the Veteran's claim. 

Case law does not establish a heightened "benefit of the doubt" 
when the Veteran's service treatment records have been destroyed, 
only heightened duties of the Board to consider the applicability 
of the benefit-of-the-doubt doctrine, to assist the Veteran in 
developing the claim, and to explain its decision.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection.  Rather, it only increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In fulfilling its heightened obligation, VA attempted several 
times to obtain the Veteran's service treatment records and 
personnel records or to reconstruct the records.  Additionally, 
the RO requested that the Veteran submit any service records that 
he possessed.  The Veteran has not submitted any such records.

At his August 2003 hearing, the Veteran reported that, while he 
did not seek any medical treatment for the residuals of his head 
injuries in 1960 or within a year of coming out of service, he 
has experienced periodic headaches and black outs since he was 
discharged.

The oldest medical evidence of record consists of treatment 
records relating to a right knee injury and dated in 1961, two 
years after the Veteran's separation from service.  In 
association with a claim for VA disability benefits for the right 
knee, the Veteran now contends that his right knee injury was due 
to the alleged in-service attack.  However, the treatment records 
reflect that it was due to a fall while practicing judo.  
Although the treatment records do not specifically address 
headaches or a former head injury, the Board notes that the 
Veteran did not report any in-service assault or injuries.  The 
only significant medical history the Veteran provided was having 
had pneumonia.  It is reasonable to assume that, having reported 
such a minimal medical history, the Veteran certainly would have 
reported a serious head injury only two years prior.  However, 
there is no indication that the Veteran reported any such injury 
or attack.

A review of the Veteran's post-service treatment records reflects 
that he was first treated for headaches in 1971, more than a 
decade after separation from service.  Specifically, March 1971 
private treatment records from Fort Hamilton Hughes Memorial 
Hospital Center reflect that the Veteran was treated for a 
cerebral concussion, hematoma of the occipital area, and 
headaches.  At that time, the Veteran reported that he had been 
kicked in the head by a friend.  He complained of continuous 
headaches and feeling faint.  The discharge summary showed a 
normal skull x-ray and brain scan.  There was no mention of a 
previous head injury.  Notably, the records explicitly state that 
the Veteran had enjoyed good health in the past with no history 
of other abnormalities.  Surely if the Veteran had experienced 
such a severe head injury in service, as he now claims, he would 
have reported it when being treated for a subsequent head injury.  
However, the Veteran did not report such a history.

The Veteran was again treated for light headedness and headaches 
in September and October 1977.  At that time, the Veteran was 
diagnosed with "Organic Brain Syndrome - Secondary to Carbon 
Monoxide Poisoning."  While the Veteran's treatment records from 
this period appear to be incomplete, there is no indication that 
his diagnosis was ever linked to military service or that he 
reported continuous symptoms of headaches and light headedness 
since his time in service.  Significantly, these records make no 
mention of an in-service head injury or of an 18 year history of 
headaches.  The Board is confident that a reasonable person 
certainly would have reported such a history of long-term 
headaches when being treated for headaches.

Chiropractic treatment records dated from August 1994 to December 
1994 indicate that the Veteran complained of back, shoulder, and 
neck pain, as well as headaches.  However, there is no indication 
that the Veteran reported a 35 year history of headaches or that 
any of these symptoms were attributed to his military service.

The claims file also contains treatment records from Dr. A. K.  
Dr. A. K.'s records reflect the Veteran's complaints of pain in 
the head, neck, left shoulder, and lower lumbar spine, urinary 
frequency, and pain upon coughing or sneezing.  He also noted 
that the Veteran had not experienced any significant injury to 
the spine prior to a July 1994 motor vehicle accident (MVA).  
Dr. A. K. diagnosed the Veteran with neck and back pain with 
radiculopathy, secondary to an auto accident, and worsening of a 
pre-existing degenerative condition of the lumbar spine.  
Although these records reflect complaints of headaches and neck, 
back, and shoulder pain, there is no indication that the Veteran 
reported a history of such symptoms prior to his July 1994 MVA.  
Further, Dr. A. K. specifically related the Veteran's symptoms to 
the July 1994 MVA.

A July 1998 treatment record for hepatitis B indicated that the 
Veteran complained of headaches "once in a while," and was 
prescribed Darcovet, which seemed to help.  These complaints of 
headaches were not related to an in-service injury.  Moreover, 
the Veteran again did not report a long history of continuous 
headaches.

Finally, a November 2004 letter from the Veteran's treating 
chiropractor, Dr. G. T. B., indicated that the Veteran had 
received chiropractic treatment following a July 2002 motorcycle 
accident.  The Veteran reported experiencing general back and 
right knee pain that had been ongoing since 1959.  Dr. G. T. B.'s 
letter also indicates that, on an "Automobile and Job Inquiry 
Information Form," the Veteran reported experiencing head and 
neck injuries in 1959 during his military service.  Dr. G. T. B. 
concluded that, based on the Veteran's reported history, he had 
experienced a mild exacerbation of his claimed 1959 injury, 
manifesting in a cervical strain/sprain and a lumbosacral 
strain/sprain.  He did not provide an opinion on the Veteran's 
reported in-service head injury or note any current complaints of 
headaches or other possible residuals of the alleged head injury.

The first question that must be addressed is whether there is 
competent evidence of a current disability.  None of the recent 
medical evidence shows a diagnosis of any type of brain disorder 
or injury.  The Veteran claims he has black outs and headaches, 
however none of the recent medical evidence shows complaints of 
black outs or diagnosis of same.  There are some scattered 
references to headaches in the medical evidence dated in the 
1990s, but no diagnosis of an actual headache disorder.

Even if the Board were to accept that the Veteran currently has a 
disability, this claim still must fail.  As noted above, service 
connection may be granted when a chronic disease or disability is 
not present in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) (2009).  
With regard to the Veteran's assertions of continuous headaches 
since service, the Board notes that lay testimony is competent 
when it regards the readily observable features or symptoms of 
injury or illness and "may provide sufficient support for a 
claim of service connection."  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As such, the Board acknowledges that the 
Veteran is competent to report that he currently experiences 
headaches and has experienced headaches since active duty.

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In this case, the Board places greater 
weight of probative value on the history the Veteran presented to 
medical professionals for treatment purposes years ago than it 
does on his recent statements to VA in connection with his claim 
for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value than 
history as reported by the Veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
Veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  Although the Veteran now asserts that he suffered 
an in-service head injury and has had headaches ever since, his 
treatment records do not support this assertion.  Specifically, 
the Veteran did not report an in-service head injury to any 
treating healthcare provider until filing his claim for 
disability benefits.  Significantly, the Veteran has been treated 
for multiple intercurrent head injuries, including in 1971, 1977, 
and 1994.  Although the Veteran was treated at each of those 
times for headaches, he never reported a 1959 head injury or a 
history of continuous headaches since 1959.  Notably, in 1971, 
the Veteran indicated that he had experienced good health and had 
no history of any abnormalities other than hospitalization for a 
right knee surgery.  An associated March 1971 request for an 
electroencephalogram (EEG) indicated that the Veteran had a 
recent head injury and did not report any remote head injury.  
The Board notes that the EEG request appears to have a notation 
that the Veteran had a previous EEG in the Army in 1959 or 1960.  
However, the quality of the record is poor and it is difficult to 
interpret what it says.  Regardless, even if the Board were to 
assume that the March 1971 treatment record indicates a reported 
in-service EEG, this record does not provide the reason for an 
EEG or verify the Veteran's reports of an in-service head injury.  
As such, the Board finds the lack of other corroborating evidence 
in the remaining treatment records more significant than this 
single notation.  Further, the Board observes that the Veteran 
has claimed that he has a current right knee injury as a result 
of the same alleged in-service assault that he contends caused 
his headaches.  See Veteran statement, February 2003.  However, 
when receiving treatment for the right knee specifically in 1961 
- only two years after the alleged assault - the Veteran did not 
report any previous knee injury or in-service assault.

The Veteran is competent to report such subjective complaints as 
headaches and black outs.  However, the Board does not find his 
allegations and reported history credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  In this case, there are objective 
documents, described in detail above, that undermine the 
Veteran's reported history and many aspects of his sworn 
testimony.  Because of the inconsistency, and the lack of any 
corroborating evidence, the Board finds that the Veteran's 
allegations have limited, if any, probative value.

Even without accepting that the Veteran has had continuous 
symptoms since service, he could still be awarded service 
connection if there is competent evidence showing a causal 
connection between the Veteran's current purported disability and 
service.  As discussed above, whether he even has the disability 
he claims is extremely questionable.  Furthermore, no medical 
professional has ever provided an opinion that he has residuals 
of the claimed in-service head injury.

While the Veteran's representative argues that a letter from the 
Veteran's treating chiropractor, Dr. G. T. B., diagnoses the 
Veteran with a current headache disability and links that to 
service, the Board finds that this is not true.  See Written 
Brief Presentation, February 2006.  Dr. G. T. B.'s letter only 
reports that the Veteran was diagnosed with a cervical 
sprain/strain and a lumbosacral sprain/strain following a 
July 2002 motorcycle accident.  There was no diagnosis relating 
to a head injury or headaches.  Further, Dr. G. T. B.'s letter 
does not relate any diagnosis to an in-service head injury.  
Clearly, the letter acknowledges the reported in-service 
injuries, as relayed by the Veteran, but it does not link this to 
a current disability causing headaches or black outs.  Moreover, 
even if it could be argued that the letter can somehow be read to 
link the head injuries the Veteran purportedly experienced in 
service to a current chronic condition, Dr. G. T. B.'s opinion 
would not be probative as it is based entirely on the Veteran's 
reported history of an in-service head injury - an allegation 
which the Board has discredited.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); but see Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
As discussed above, the Board does not find the Veteran to be 
credible; therefore, the opinion based on the history provided by 
him is of no probative value.  See Coburn, supra.

The Board must rely on the medical evidence of record. Without 
any such evidence linking the Veteran's claimed current condition 
to service, service connection must be denied.  While the Board 
acknowledges that the Veteran is competent to report his 
symptoms, it is now well established that laypersons, such as the 
Veteran, without medical training are not competent to relate 
those symptoms to a particular diagnosis or specific etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as to 
the etiology of his reported headaches.  

For the reasons discussed above, the Board finds the above-
referenced treatment records more credible than the Veteran's 
recent reports of headaches since service.  Thus, there is no 
credible evidence of a continuity of symptomatology since the 
time of service.  Further, there is no competent evidence of a 
medical nexus between the Veteran's reported current headaches 
and his military service.  As such, the Board finds that the 
Veteran's claim of entitlement to service connection for a 
claimed head injury must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

II. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  Prior 
to initial adjudication of the Veteran's claim, letters dated in 
October 2002 and October 2004 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware 
that it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.

Additionally, a notice letter dated in May 2006 informed the 
Veteran of how VA determines the appropriate disability rating 
and effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records are in the file.  Private 
treatment records identified by the Veteran have been obtained, 
to the extent possible.  

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
treatment records are presumed destroyed and includes an 
obligation to search alternative forms of treatment records that 
support the Veteran's case.  In accordance with Cuevas, upon 
determining that the Veteran's service treatment records had been 
destroyed in the 1973 fire at the NPRC, VA requested that the 
Veteran submit any service treatment records in his possession.  
The Veteran did not provide any copies of service treatment 
records, nor has he indicated at any time that he had such 
records.  Notably, his most recent communication to VA in 
May 2010 stated that he had no more evidence to substantiate his 
claim.

In March 2000, the Veteran indicated that he was receiving Social 
Security Administration (SSA) disability benefits.  The RO 
attempted to obtain any SSA records for the Veteran.  However, a 
September 2002 communication from SSA indicated that the 
Veteran's record included only a denial of benefits and had been 
destroyed.  In the Board's prior decision, it was concluded that 
VA had fulfilled its duty to obtain any records from SSA.  
Further, the Court-adopted Joint Motion did not identify any 
defect in the Board's prior determination that a remand was not 
needed to obtain SSA records.  The Board is aware of the Court's 
often stated interest in conservation of judicial resources and 
in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"].  In this case, neither 
party raised any concerns about obtaining the Veteran's SSA 
records - nor did the Court.  Given the Court's injunction 
against piecemeal litigation, the Board is confident that the 
relevance of the SSA records is not an issue in this case.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, the Board concludes that that an examination is not 
needed because the evidence does not establish an in-service 
event, injury or disease.  In so deciding, the Board notes a 
recent Federal Circuit case that upheld a Court determination 
that VA is not required to provide a VA medical examination as a 
matter of course in virtually every veteran's disability case.  
See Waters v. Shinseki --- F.3d ---, 2010 WL 1302954 (Fed. Cir. 
April 6, 2010) (rejecting the theory that medical examinations 
are to be routinely and virtually automatically provided to all 
veterans in disability cases involving nexus issues).  As 
discussed in detail above, the evidence does not establish an in-
service head injury.  There is no corroboration of the Veteran's 
report of an in-service head injury and the Veteran's reports of 
an in-service injury and continuity of symptomatology have been 
found to be incredible.  The language of the regulation is clear 
and unambiguous - the evidence must establish that the veteran 
suffered an event, injury or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(B) (2009); see also Bardwell v. Shinseki, No. 
08-2257 (Ct. Vet. App. decided August 17, 2010).  In a case, such 
as this, where the evidence has failed to establish an in-service 
injury, VA is not obligated to provide a medical examination.  In 
Bardwell, the Court held that there was no clear error in VA's 
finding that the veteran's reports of an in-service event, 
disease, or injury were not credible.  As the veteran's 
statements had been discredited and there was no other evidence 
establishing an in-service event, disease, or injury, 38 C.F.R. 
§ 3.159(c)(4) did not require that VA provide a medical 
examination.  See Bardwell, supra.  Similarly, in the instant 
case, there is no credible and persuasive evidence to establish 
that the Veteran suffered an event, injury, or disease in 
service.  As such, an examination is not warranted.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


ORDER

Entitlement to service connection for a claimed head injury is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


